TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 17, 2022



                                    NO. 03-21-00211-CR


                             Jerome Patrick Rumsey, Appellant

                                               v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
             AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.